Citation Nr: 0112679	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to inservice tobacco use 
or nicotine dependence.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 1991 and Supp. 2000).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, and son


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran, who had active service from May 1939 to October 
1945, died in August 1999.  The appellant is the veteran's 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to service connection for the cause of the 
veteran's death and eligibility for dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The veteran died in August 1999 at the age of 78.

2.  The death certificate indicates that the immediate cause 
of death was lung carcinoma; the death certificate lists no 
underlying causes of death.  An autopsy was not performed.

3.  At the time of his death, the veteran was service-
connected for generalized anxiety disorder, rated 70 percent 
disabling, and pilonidal cyst, rated as noncompensably 
disabling.  

4.  By rating action in December 1999, for accrued benefits 
purposes, a total rating based on unemployability was 
assigned effective April 26, 1999.

5.  The record contains no medical evidence that the 
veteran's service-connected disability from either the 
generalized anxiety disorder or the pilonidal cyst caused or 
contributed to the cause of his death.

6.  The record contains no medical evidence that the 
veteran's carcinoma of the lung was incurred in or aggravated 
during his active military service or that there is a nexus 
between the cause of the veteran's death and any disease or 
injury incurred or aggravated during his active military 
service.

7.  There is no competent medical evidence of record that the 
veteran's service-connected generalized anxiety disorder or 
pilonidal cyst played a material role in producing or 
hastening death.

8.  The veteran did not have a total service-connected 
disability rating for 10 years prior to his death, the 
appellant did not raise a section 1318 CUE (clear and 
unmistakable error) DIC claim, and hypothetical entitlement 
is not for application.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death as due to inservice tobacco use or nicotine 
dependence is not authorized by law. 38 U.S.C.A. § 1103 (West 
Supp. 2000).

2.  The criteria for entitlement to service connection for 
the cause of the veteran's death, other than as due to 
inservice tobacco use or nicotine dependence, have not been 
met.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 is 
not warranted.  38 U.S.C.A. § 1318 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.22, 20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual summary

The veteran died on August [redacted], 1999.  The certificate of 
death indicates that the veteran died while an inpatient at a 
VA Medical Center (VAMC), that the immediate cause of death 
was lung carcinoma, and that no autopsy was performed. 

At the time of his death, the veteran was service-connected 
for generalized anxiety disorder, rated as 70 percent 
disabling from April 26, 1999, and as 30 percent disabling 
from June 1994; and a pilonidal cyst, rated as noncompensably 
disabling since April 1950.  

Prior to the veteran's death, he had submitted a claim for a 
total disability rating based on individual unemployability 
due to his service-connected disabilities.  This claim was 
received by the RO on August 5, 1999.  As indicated above, 
the veteran died shortly thereafter.  In a rating decision, 
dated in December 1999, the RO awarded, for accrued benefits 
purposes, a total rating based on unemployability, effective 
from April 26, 1999.

The RO also issued a rating decision in December 1999 which 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  In this rating decision the RO 
further denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The appellant submitted a 
notice of disagreement with this decision in December 1999 
which was a blanket disagreement with the RO's denial of DIC 
benefits.  Following a statement of the case issued in 
February 2000 as to both issues, the appellant submitted a 
substantive appeal indicating her intent to appeal both 
issues listed on the statement of the case.

Review of the veteran's VA medical records as well as lay 
evidence of record indicates that the veteran was first 
diagnosed with carcinoma of the lung approximately four weeks 
prior to his death.  In early August 1999, he presented at a 
VA hospital complaining of hemoptysis of two day's duration, 
weight loss and dyspnea.  Biopsy revealed tumor cells 
consistent with adenocarcinoma.  A CT scan of the chest and 
abdomen revealed a 5 cm left upper/posterior segment mass 
invading the postero-lateral third rib as well as a large 
mass invading the mediastinum at the aorta-pulmonary window.  
The liver also showed multiple densities consistent with 
metastasis.  Records from the veteran's final admission in 
mid-August 1999, indicate that the admitting diagnosis was 
adenocarcinoma of the left upper lobe of the lung with 
mediastinal, left chest wall, rib and liver metastasis, Stage 
IV.  He also had associated post-obstructive pneumonia 
involving the lingular segment.  He was also noted to have 
chronic obstructive pulmonary disease (COPD), insulin-
dependent diabetes mellitus, hypertension, and recent history 
of bleeding gastric ulcer.  It was also noted that he had 
smoked two packs of cigarettes per day for 30 years.  The 
veteran was considered a poor candidate for palliative 
chemotherapy and palliative radiation therapy was ruled out 
by the veteran and his family.  Antibiotics were continued 
for several days, then a plan was instituted for pain control 
and symptom management.  The veteran died on August [redacted], 1999.  
The final primary diagnosis was adenocarcinoma of the lung; 
secondary diagnoses included adult marasmus, insulin 
requiring diabetes mellitus, hypertension, right 
cerebrovascular accident, and macular degeneration.

Service connection for cause of death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2000).  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service- connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2000).

Effective June 9, 1998, a veteran's disability or death shall 
not be considered to have resulted from injury or disease 
incurred in service on the basis that it resulted from injury 
or disease attributable to the use of tobacco products by the 
veteran during service.  38 U.S.C.A. § 1103(a); see Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, § 8202, 112 Stat. 865 (1998).  However, 
entitlement to service connection for disability or death may 
otherwise be established as due to an injury or disease 
incurred in or aggravated by service or manifest to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102 (2000).

The appellant has not alleged, nor does the evidence show, 
that the veteran had lung carcinoma, or any other lung 
disorder or disease during service or within one year 
following his discharge from service.  Rather, she has 
alleged that her husband, the veteran, died of carcinoma of 
the lung and that the veteran's service-connected anxiety 
disorder in some way materially contributed to his death.  
She has also alleged that he developed lung cancer as a 
result of being a "chain smoker" of cigarettes for many 
years and that he first began smoking cigarettes during 
service to calm his nerves.  As a result, she believes that 
entitlement to service connection for the cause of the 
veteran's death is warranted as due to inservice tobacco use 
or nicotine dependence.

The Board must deny the appellant's claim seeking service 
connection for the cause of the veteran's death as due to 
inservice tobacco use or nicotine dependence as a matter of 
law.  The law specifically prohibits the grant of service 
connection for death alleged to have been caused by tobacco 
use during service.  38 U.S.C.A. §1103(a); see Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, § 8202, 112 Stat. 865 (1998).  While this law 
was recently enacted and applies only to claims filed after 
June 9, 1998, the appellant's claim is dated September 7, 
1999, and was filed at the RO on September 9, 1999.  As such, 
§ 1103 is controlling and dispositive of this portion of her 
claim.  Where the law and not the evidence is dispositive of 
the issue before the Board, the claim has to be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Nevertheless, as indicated above, entitlement to service 
connection for the cause of the veteran's death is still 
warranted when the evidence otherwise shows that his cause of 
death was due to injury or disability incurred in or 
aggravated during service or within any applicable 
presumptive periods.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  In the instant case, the veteran was 
first diagnosed with lung carcinoma only weeks before his 
death in August 1999.  There is no evidence of any lung or 
pulmonary disease or disorder in service, or for many years 
thereafter.  Private hospital records dated in 1994, show no 
history of chest pain or shortness of breath.  At time of his 
admission in February 1994, for treatment of severely high 
blood pressure with hyperglycemia, his chest was noted to be 
mildly emphysematous with vesicular breath sounds but no 
rales.  Chest x-ray showed no active disease.  It was also 
noted that the veteran had stopped smoking 15 years earlier.

There is no competent evidence suggesting that the fatal lung 
cancer was related to the veteran's service-connected 
psychiatric disability or his pilonidal cyst.  The Board 
finds that the claims file contains no competent medical 
evidence that the veteran incurred or aggravated a lung 
injury or disease, to include lung carcinoma (not 
attributable to tobacco use) in service or within any 
applicable presumptive period.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).  The Board has considered the appellant and 
son's statements in support of this claim.  However, with 
respect to their personal opinions that the veteran's death 
was caused by his service or a service-connected disability, 
the Board finds that these statements are not competent 
evidence as to the issues of etiology or causation.  The 
Court has held that "[a]s a layman, an appellant is not 
qualified to proffer an opinion as to the date of onset of 
[the veteran's] illness; such testimony would only be 
probative if it were proffered by a [sic] 'a witness 
qualified as an expert'."  Miller v. Derwinski, 2 Vet. App. 
578, 580 (1992) (quoting Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)).  In addition, the appellant and son's 
opinions that the veteran's lung carcinoma was caused by his 
active service or a service-connected disability can not be 
considered as probative evidence of service connection as 
there is no evidence in the record that they have any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Therefore, entitlement to service 
connection for the cause of the veteran's death is not 
warranted.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  Specifically, the 
Board finds that the VA has satisfied its duty to assist as 
well as the duty to notify under the VCAA in that the 
appellant was provided with notice of the evidentiary 
requirements to establish entitlement to service connection 
for the cause of the veteran's death in letters dated in 
November 1999.  She was further advised of the law and 
regulations relative to the criteria for establishment of 
service connection for cause of death in the decision of the 
RO dated in December 1999, as well as the Statement of the 
Case issued in February 2000, in a telephone conversation in 
April 2000, and Supplemental Statements of the Case dated in 
August 2000, and October 2000.  The appellant was given 
additional opportunity to submit or identify any other 
relevant records during the personal hearing conducted in 
August 2000.  Finally, the RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant relative to this claim and all such evidence has 
been obtained and associated with the claims folder.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318

The law provides that the VA shall pay benefits to the 
surviving spouse of a deceased veteran in the same manner as 
if the veteran's death were service connected, if the veteran 
was in receipt of or entitled to receive compensation at the 
time of death for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 
1318(b)(1) (West 1991 & Supp. 2000).

VA regulations further provide that benefits authorized by 
section 1318 of title 38 U.S.C., shall be paid to a deceased 
veteran's surviving spouse (see Sec. 3.54(c)(2)) in the same 
manner as if the veteran's death is service connected when 
the veteran's death was not caused by his or her own willful 
misconduct; and the veteran was in receipt of or for any 
reason (including receipt of military retired or retirement 
pay or correction of a rating after the veteran's death based 
on clear and unmistakable error) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.  See 38 C.F.R. § 3.22 (a)(2)(1) 
(as in effect prior to January 21, 2000).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Marcoux v. Brown, 10 Vet. App. 3 (1996); Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  The Board notes that the 
changes to 38 C.F.R. § 3.22, effective January 21, 2000, are 
for the purpose of defining "entitled to receive", including 
under a theory of clear and unmistakable error in a prior 
adjudication, and are not more favorable to the appellant in 
this case.

The Board notes that the appellant did not specifically raise 
the issue of entitlement to DIC benefits under section 1318 
in her claim for death benefits in September 1999.  The RO 
included this issue in the December 1999 rating action, and 
the appellant's December 1999 notice of disagreement (NOD) 
was a blanket disagreement with denial of DIC benefits.  She 
did not specifically refer to 1318 benefits in either her 
NOD, or February 2000 substantive appeal, and raised no 
contentions of error of fact or law in this regard.  However, 
there was a NOD, and the issue has been developed, and is 
before the Board.

With reference to DIC benefits under section 1318, the Board 
notes that in Marso v. West, 13 Vet. App. 260 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a survivor of a deceased veteran may establish 
eligibility for DIC under section 1318(b)(1) under three 
separate theories of entitlement:  (1) the veteran was in 
actual receipt of a 100 percent disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100 percent disability rating for such time but 
for CUE (clear and unmistakable error) in a final RO or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter v. West, 11 Vet. App. 140 (1998), or Wingo v. 
West, 11 Vet. App. 307 (1998), the veteran was 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time.

With regard to theory of entitlement (1), the veteran was not 
in receipt of a total rating for 10 years prior to his death.  
The accrued benefit award of a total rating was only from 
April 1999.  Thus, the appellant is not entitled to DIC 
benefits on this basis.  With regard to theory of entitlement 
(2), the Court has held that the claimant must raise with 
specificity the issues of clear and unmistakable error (CUE) 
under section 1318(b).  Marso, 13 Vet. App. at 263.  In this 
instance, the appellant did not at any point indicate to the 
Board or to the RO that she wished to challenge any RO 
decision for CUE, let alone provide the requisite specificity 
as to why her section 1318 CUE theory should be successful.  
As the appellant did not present such a section 1318 CUE 
theory expressly to the Board, the matter is not pending 
before the Board.  See Cole v. West, 13 Vet. App. 268 (1999).

With regard to theory of entitlement (3) ("hypothetical" 
entitlement to DIC benefits), the appellant's claim for DIC 
benefits was filed after the promulgation of 20.1106 (1992), 
and therefore Carpenter is not for application.  Further, 
Wingo is not for application as the veteran had filed claims 
for, and was receiving, disability benefits prior to his 
death.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
Accordingly, the appellant is not entitled to receive 
benefits on this basis.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1318 must be denied.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  Specifically, the 
Board finds that the VA has satisfied its duty to assist as 
well as the duty to notify under the VCAA in that the 
appellant was provided with notice of the evidentiary 
requirements appicable in her case to establish entitlement 
for DIC under the provisions of 38 U.S.C.A. § 1318 in the 
decision of the RO dated in December 1999, as well as the 
Statement of the Case issued in February 2000, and 
Supplemental Statements of the Case dated in August 2000, and 
October 2000.  The appellant was given additional opportunity 
to submit or identify any other relevant records during the 
personal hearing conducted in August 2000.  Finally, the RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant relative to this claim and all 
such evidence has been obtained and associated with the 
claims folder.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its 


duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


